

113 S1753 IS: To extend Government liability, subject to appropriation, for certain third-party claims arising from commercial space launches.
U.S. Senate
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1753IN THE SENATE OF THE UNITED STATESNovember 20, 2013Mr. Nelson (for himself, Mr. Thune, Mrs. Feinstein, Mr. Rubio, Mr. Heinrich, Mr. Cruz, and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo extend Government liability, subject to appropriation, for certain third-party claims arising from commercial space launches.1.Launch liability extensionSection 50915(f) of title 51, United States Code, is
			 amended by striking December 31, 2013 and inserting
			 December 31, 2016.